Citation Nr: 0424919	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a higher initial evaluation for history of a 
severe sprain with a hairline fracture of the right ankle, 
currently assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for a 
history of a severe sprain with a hairline fracture of the 
right ankle and assigned a 10 percent disability evaluation 
effective from April 16, 1999.  The veteran, who had active 
service from December 1976 to November 1979, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for additional 
development in July 2003, and that development was completed.  
The case has since been returned to the Board for appellate 
review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ankle disability is productive of 
marked limitation of motion, but is not manifested by 
ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for a history of 
a severe sprain with a hairline fracture of the right ankle 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for service connection for a 
history of a severe sprain with a hairline fracture of the 
right ankle in April 1999.  Thereafter, in a rating decision 
dated in September 2000, the RO granted service connection 
for the disability and assigned a 10 percent disability 
evaluation.  The veteran then filed his notice of 
disagreement with that rating decision in September 2001.  
Only after those rating actions were promulgated did the RO, 
in a letter dated in February 2004, specifically provide 
notice to the claimant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Although this letter did not 
specifically address what information and evidence is needed 
to substantiate a claim for an increased evaluation, the 
Board notes that the record indicates that prior to the 
February 2004 letter the appellant had been apprised of what 
evidence would be necessary to substantiate the claim, as 
well as informed of the division of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
Board notes that the appellant had been provided with a copy 
of the rating decision dated in September 2002, setting forth 
the general requirements of the law, the evidence considered, 
and the reasons why his claim was denied.  The general 
advisement and the pertinent laws and regulations, including 
the schedular criteria, were reiterated in a Statement of the 
Case dated in January 2002 as well as in Supplemental Case 
dated in April 2004.  Additionally, the Board remanded the 
case in July 2003, as the RO had not considered the 
additional evidence that had been added to the record.  The 
Board's remand also notified the veteran of the VCAA and its 
provisions.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the 
appellant's claim for a higher initial evaluation was filed 
and initially denied prior to VCAA notice being provided to 
the appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudications of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in October 1999 and 
February 2003, which were conducted by physicians who 
rendered relevant opinions as to the issues under 
consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
a higher initial evaluation is appropriate.

Background and Evidence

As noted above, a rating decision dated in September 2000 
granted service connection for a history of a severe sprain 
with a hairline fracture of the right ankle and assigned a 10 
percent disability evaluation effective from April 16, 1999.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of a VA 
examination performed in October 1999.  The veteran 
subsequently filed a Notice of Disagreement in September 
2001.  During the pendency of the appeal, that evaluation has 
remained in effect.

The veteran was afforded a VA examination in October 1999 
during which x-rays of the veteran's right ankle were 
obtained.  These x-rays did not reveal a fracture or 
dislocation, but there was a 5 x 2 millimeter bone density in 
the posterior ankle joint reflecting an accessory ossicle, 
small loose body, or bone fragment.  There was also 
nonspecific circumferential endosteal thickening identified 
in the visualized diasthesis of the fibula.  The veteran was 
diagnosed as having a status post fracture chronic ankle 
ache. 

VA outpatient records dated from November 2000 to February 
2004 document the veteran's complaints and treatment for 
various disorders, including ankle pain.  The veteran sought 
treatment for back pain in May 2002 during which it was noted 
that he had a slight limp when getting up from the chair onto 
the examination table.  An examination revealed normal deep 
tendon reflexes at the ankles, and the veteran made no 
reference to his ankle pain.  In June 2002, it was noted that 
the veteran had injured his back in February 1999 and that he 
was diagnosed with mechanical back pain.  The veteran had 
been taking Percocet for the back pain, which had also 
interfered with his ability to walk and sleep.  The veteran 
had an appointment for the management of pain in his back, 
ankles, and shoulders in October 2002.  A subsequent 
examination performed a few days later revealed a normal 
gait.  In December 2002, the veteran reported having a bump 
in the right ankle area that seemed to come and go, but the 
bump was not found on examination.  The veteran continued to 
have a constellation of symptoms in December 2003, including 
ankle pain as well as back pain radiating into his lower 
extremities.  

The veteran submitted a statement in October 2001 relating 
that the residuals of his ankle injury had made life 
unbearable and that it was difficult, if not impossible, to 
stand for long periods of time because of the pain associated 
with the disability.  He also stated that many of his normal 
activities, such as walking and shopping, had become 
painfully unpleasant.

The veteran was afforded another VA examination in February 
2003 during which he reported having sharp stabbing pain from 
the bottom of his heel to the ankle joint.  The pain worsened 
with walking and weight bearing for any length of time as 
well as in damp, colder weather.  His ankle occasionally 
locked up on him, but he did note that his ankle had never 
given way or caused him to fall.  On a scale of one to ten, 
the veteran rated the pain as a ten at its worst and as a 
five at its best, and he further stated that it was never 
pain-free.  The disability also limited the amount of time 
that he could bear weight and the distance that he could 
walk.  He took Percocet and occasionally used a cane, but he 
never had surgery.  A physical examination did not reveal an 
observable or palpable deformity.  Nor did he have a palpable 
tenderness over the inferior aspect of the lateral malleolus.  
There was no crepitation noted, and a neurovascular 
examination was intact.  All weight bearing was painful, as 
exhibited by the veteran's gasping and grimacing.  His gait 
showed that he favored the right foot, and he did exhibit 
some of the same type of pain symptoms.  There was no varus 
or valgus angulation of the os calcis.  His range of motion 
of the right ankle was dorsiflexion to 4 degrees and plantar 
flexion to 42 degrees.  He did not exhibit pain with active 
or passive nonweight bearing range of motion, but he did 
exhibit pain with any weight bearing.  An x-ray of the right 
ankle revealed it to be normal radiographically.  The veteran 
was diagnosed with abnormal gait secondary to weight bearing 
pain in the right ankle joint.

Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his history of a severe sprain with a hairline 
fracture of the right ankle.  More specifically, the veteran 
maintains that the current evaluation assigned for the 
disorder does not accurately reflect the severity of 
symptomatology associated with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's disability is currently evaluated under the 
provisions of 38 U.S.C.A. § 4.71a, Diagnostic Code 5271 
(2003).  Under Diagnostic Code 5271, a 10 percent rating, the 
currently assigned evaluation is contemplated for moderate 
limitation of motion, and a 20 percent disability evaluation 
is warranted for marked limitation of motion.   The normal 
ranges of motion of the ankle are 20 degrees dorsiflexion and 
45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.
When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that there is a question as to which of two evaluations, 
moderate or marked limitation of motion, most closely 
approximates the veteran's degree of impairment.  Although 
the veteran appears to have a plantar flexion in the normal 
range, the Board notes that the February 2003 VA examination 
found his dorsiflexion to be limited to 4 degrees whereas the 
normal range of motion is to 20 degrees.  Additionally, the 
veteran told the February 2003 VA examiner that his right 
ankle occasionally locked, and the medical evidence also 
shows that he has had numerous complaints of pain in his 
ankle and requires medication and the occasional use of a 
cane.  He was also diagnosed with abnormal gait secondary to 
weight bearing pain in the right ankle joint.  Although the 
Board notes that the veteran has nonservice-connected back 
pain that significantly impairs the function of his lower 
extremities, including his ability to walk, the Board is of 
the opinion that the evidence shows the veteran's right ankle 
disability to more nearly approximate marked limitation of 
motion.  The Board finds that an increased rating is 
warranted at this time under the provisions of Diagnostic 
Code 5271.  Accordingly, taking into account the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings of DeLuca, 
supra, the Board finds that the present severity of the 
disability at issue is more appropriately reflected by a 20 
percent evaluation.  The benefit of the doubt is resolved in 
the veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5271. 
The Board notes that an evaluation in excess of 20 percent is 
not warranted by the aforementioned symptoms.  In this 
regard, a 20 percent disability evaluation is the maximum 
evaluation allowable under Diagnostic Code 5271.  Although 
Diagnostic Code 5270 provides for a higher evaluation for 
ankylosis of the ankle, the record as set forth above, simply 
does not demonstrate ankylosis.  In this regard, the Board 
notes that the veteran is still able to move his right ankle 
to a limited degree and that he has not been diagnosed with 
ankylosis.  Therefore, the Board finds that a 20 percent 
disability evaluation for a history of severe sprain with a 
hairline fracture of the right ankle is warranted.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
right ankle disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for a history of severe 
sprain with a hairline fracture of the right ankle is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



